786 A.2d 105 (2001)
170 N.J. 246
CAMDEN COUNTY ENERGY RECOVERY ASSOCIATES, L.P., A New Jersey Limited Partnership, Plaintiff-Appellant,
v.
NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION and New Jersey Department of Community Affairs, Division of Local Government Services, Defendants-Respondents,
v.
The Board of Chosen Freeholders of the County of Camden, The Pollution Control Financing Authority of Camden County and the Camden County Improvement Authority, Defendants-Appellants.
Supreme Court of New Jersey.
Argued October 22, 2001.
Decided December 20, 2001.
Gage Andretta, Roseland, argued the cause for appellant Camden County Energy Recovery Associates, L.P. (Wolff & Samson, attorneys; Mr. Andretta and Stephen H. Bier, on the brief).
Deborah Silverman Katz, Assistant County Counsel, argued the cause for appellant The Board of Chosen Freeholders of the County of Camden (Robert G. Millenky, Camden County Counsel, attorney; Ms. Katz and Mr. Millenky, on the brief).
Stephen J. DeFeo, Westmont, argued the cause for appellants The Pollution Control Financing Authority of Camden County and The Camden County Improvement Authority (Brown & Connery, attorneys; William M. Tambussi and Susan M. Kanapinski, on the brief).
James H. Martin, Deputy Attorney General, argued the cause for respondents (John J. Farmer, Jr., Attorney General of New Jersey, attorney; Andrea M. Silkowitz, Assistant Attorney General, of counsel; Mr. Martin and Daniel P. Reynolds, Deputy Attorney General, on the brief).
PER CURIAM.
We affirm the judgment of the Appellate Division substantially for the reasons expressed in Judge Wefing's thoughtful and persuasive opinion. In affirming, we are mindful of information provided at oral argument that, because of legislative appropriations, none of the bonds issued by the Pollution Control Financing Authority of Camden County is in default and that the Legislature is continuing to pursue a comprehensive solution to the statewide problem characterized by this litigation.
Notwithstanding Camden County's contention before us that its claim for declaratory judgment relief against the State *106 should survive the Appellate Division's disposition, we agree that all claims against the State are to be dismissed. In our view, the Appellate Division's disposition clearly and adequately provides the County with the declaration of "rights, status and other legal relations," N.J.S.A. 2A:16-52, that it sought pursuant to its amended cross-claim.
For affirmanceChief Justice PORITZ and Justices STEIN, COLEMAN, VERNIERO and ZAZZALI5.
OpposedNone.